Citation Nr: 1430164	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to July 1989.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's April 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in April 2014, he requested that his hearing proceed without his presence, and in May 2014, the Veteran's representative submitted a supplemental brief in lieu of an in-person hearing.  

The Veteran had also initiated appeals of denials of service connection for sleep apnea and for pseudofolliculitis barbae.  An August 2013 rating decision granted service connection for those disabilities.  Consequently, those matters are not before the Board.  

The issue of service connection for a cervical spine disability has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  


FINDING OF FACT

Throughout the appeal period, the Veteran's low back disability is not shown to be manifested by arthritis shown by X-rays, limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis of the spine or incapacitating episodes of disc disease are not shown; separately ratable neurological symptoms are not shown.  



CONCLUSION OF LAW

A rating in excess of 10 percent for the Veteran's low back disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a; Code 5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings may be assigned for periods of distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When the limitation of motion is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.  

Intervertebral disc syndrome (IVDS) is rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating IVDS Based on Incapacitating Episodes (Formula for Rating IVDS); whichever is more favorable to the Veteran.  38 C.F.R. § 4.71a , Codes 5242, 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71 , Code 5243, Note 1.  

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Notes following the General Rating Formula criteria provide the following:  First, associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  38 C.F.R. § 4.71a.  

The intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When evaluating disabilities of the musculoskeletal system, an increased evaluation may be based on either actual limitation of motion or the functional equivalent of limitation of motion due to less or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (citing 38 C.F.R. § 4.40).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating, but is just one factor to be considered when evaluating functional impairment.  Id.  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

On February 2008 examination on behalf of VA, the Veteran reported stiffness, a tight back upon waking in the morning, back pain when doing chores, back pain occurring 2-3 times per day lasting for about an hour, pain that radiates to his side, and missing work due to pain.  He denied any incapacitation, but reported missing approximately 20 days of work in the last year.  Functional limitation at work included pain with duties like running cables which required bending, stooping, squatting, and reaching.  On physical examination, his posture and gait were within normal limits; there was no muscle spasm or ankylosis; assistive devices for ambulation were not required; there was no evidence of radiating pain on movement; there was tenderness of the bilateral lumbar paraspinal muscles and laterally; thoracolumbar spine ROM was flexion to 75 degrees with painful motion at 35 degrees, extension to 30 degrees with painful motion at 15 degrees, right lateral flexion to 25 degrees with painful motion at 20 degrees, left lateral flexion to 20 degrees with painful motion at 20 degrees, and right and left rotation to 30 degrees with painful motion at 30 degrees; on repetitive use, there was no additional limitation of motion due to pain, fatigue, weakness, lack of endurance, or incoordination; there was normal head position with symmetry in appearance and symmetry of spinal motion with normal curvatures of the spine; and there were no signs of IVDS.  Neurological examination of the upper and lower extremities found motor function, sensory function, and reflexes within normal limits.  The diagnosis was mild degenerative joint disease (DJD) L5-S1.  

A September 2009 VA radiology report shows that X-rays revealed a lumbar spine within normal limits.  

In his April 2010 VA Form 9, the Veteran stated that he had back spasms 2-3 times a week, and he took medication for back pain that radiated from his neck to knees. 

A July 2010 Offer of Modified Assignment from the Veteran's employer shows that Veteran was allowed to use a stool and workbench to complete his work.  The physical requirements of his modified assignment were:  sitting, walking, bending/stooping, and twisting intermittently for about 2 hours; reaching above the shoulder or fine manipulation intermittently for about 2 hours; standing intermittently for about 6 hours; and simple grasping intermittently for about 8 hours.  

A February 2011 VA treatment record shows that the Veteran reported back pain that radiated down to his knees.  On March, April, and August 2011 examinations on behalf of VA, the Veteran's posture and gait were normal, and he required a cane for ambulation.  

On June 2013 examination on behalf of VA, the Veteran reported that he had flare-ups several times a week, difficulty getting up some mornings, difficulty with normal activities with his child and job, sexual life impairment, difficulty walking up and down stairs, and impact to his legs.  On physical examination, there was localized tenderness to palpation; abnormal gait, spinal contour, and guarding and/or muscle spasm were not present; thoracolumbar spine ROM was flexion to 75 degrees with painful motion at 50 degrees, extension to 30 degrees with painful motion at 20 degrees, right lateral flexion to 30 degrees without painful motion, left lateral flexion to 30 degrees without painful motion, right lateral rotation to 30 degrees with painful motion at 30 degrees, and left lateral rotation to 30 degrees with painful motion at 15 degrees; there was no additional limitation of motion on repetitive use; there were no signs of IVDS; regular use of a brace was noted; and there was no muscle atrophy and strength was normal.  Thoracolumbar spine ROM loss during pain on use or flare-ups was approximately 20 degrees of flexion and 10 degrees of extension.  Neurological testing found normal sensory function and reflexes, no radiculopathy, and no other neurological abnormalities.    Functional impairment of the thoracolumbar spine included less movement than normal and pain on movement; and functional impact on work was pain aggravated by activity.  Imaging studies of the thoracolumbar spine did not reveal arthritis.  The diagnosis was mild DJD of lumbar at L5-S1.  

In a September 2013 statement, the Veteran indicated that he had missed 21 days of work since the beginning of the year and that over the past 5 years he averaged about 2-3 weeks of missed days because of back pain that radiated to his knees.  He reported that he continued to have back spasms and joint pain, and that, in 2011, he was fitted for a back brace because his condition worsened.  He also reported that he would wake up in pain from back spasms about 2-3 times per week and could not get out of bed due to his back.  He reported that he was physically limited due to his back condition, including not being able to play basketball or run, sex life, house chores, picking up dropped items, not being able to drive 5 hours, and getting erectile dysfunction.  He also reported that he had been on bed rest for a week the last week of visiting his mother after having drove 5 hours to visit her.  

An August 2013 statement from J.M., the Veteran's daughter, indicated that the Veteran could no longer go skating, play basketball, or go for walks and swimming with her.  She also stated that the Veteran had to stop multiple times during the drive to visit his mother and that she had to drive back, making several stops due to his back problems.  

August 2013 statements from T.C. and another co-worker of the Veteran indicate that over the last few years the Veteran's physical health had deteriorated and he had difficulty standing for long periods of time, walking on the workroom floor, and climbing stairs.  They stated that the Veteran complained daily about his back and his facial expressions appeared to show great pain.  They also stated that the company had modified the Veteran's job to help him with his back condition.  

The Veteran's claim for an increased rating was received on October 25, 2007; therefore, the period for consideration is from October 2006 to the present.  See 38 C.F.R. § 3.400(o); Francisco, 7 Vet. App. 55.  

The Veteran's low back disability is currently rated 10 percent under Code 5293 (under the old version of the regulations in effect prior to September 23, 2002) for mild DJD L5-S1; however, the Board finds it more appropriate to rate such disability under Code 5243.  He is not prejudiced by rating under Code 5243, as it affords a broader scope of review (i.e., under the General Rating Formula, as well as based on incapacitating episodes).  

Throughout the period for consideration, the Veteran's low back disability is not shown to be manifested by arthritis shown by X-rays, limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On June 2013 examination, imaging studies of the thoracolumbar spine did not reveal arthritis.  Notably, September 2009 and June 1991 VA radiology reports show that X-rays of the thoracolumbar spine were normal and did not reveal arthritis.  

There is no basis for rating the disability based on incapacitating episodes of IVDS, as the evidence of record does not show that bed rest has ever been prescribed by a physician, and on February 2008 examination on behalf of VA, the Veteran denied any incapacitating episodes.  Regarding rating under the General Rating Formula, June 2013 and February 2008 examinations on behalf of VA did not find limitation of forward flexion to 60 degrees or less, a combined range of motion limited to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis of the spine.  Consequently, a rating in excess of 10 percent under the General Rating Formula or the Formula for Rating IVDS for the Veteran's low back disability is not warranted.  The Board notes that pain is factored into the rating under Code 5237, and that therefore a separate rating for limitation due to pain is not warranted.  

Neurological symptoms warranting a separate compensable rating are not shown at any point throughout the appeal.  The Veteran is competent to report that he experiences pain that radiates to his side and to his knees, and the Board finds no reason to doubt his reports.  However, neurological evaluation on February 2008 and June 2013 examinations found normal sensory and motor function, normal reflexes, and there was no evidence of radiating pain on movement or radiculopathy.  The Board finds the February 2008 and June 2013 neurological evaluations probative, and the Board finds them persuasive.  Therefore, the Board finds that objective neurologic abnormalities associated with the Veteran's service-connected low back disability are not shown, and that a separate rating for such symptoms is not warranted.  

The Board has considered whether referral of this matter for consideration of an extraschedular rating is indicated.  See Thun v. Peake, 22 Vet. App. 111 (2008).  There is no objective evidence, or allegation, that schedular criteria are inadequate for rating the Veteran's service-connected low back disability.  All symptoms and associated restrictions of function shown (and noted above) are fully encompassed by the schedular criteria.  Furthermore, nothing in the record suggests that the disability picture presented by his service-connected low back disability is exceptional.  The Board notes the reports of impact on his employment.  However, disability ratings are based on average impairment of earning capacity, and impairment with respect to a specific type of employment (as here) is not dispositive.  Notably, the alleged stiffness/tightness of his back in the morning; painful flare-ups during work; difficulty standing for long periods of time, walking on the workroom floor, and climbing stairs; and infrequent absences from work due to the low back disability do not constitute the "marked" interference with employment that calls for referral for an extraschedular rating.  

Finally, as the Veteran has been employed with the Postal Service throughout, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In summary, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for his service-connected low back disability; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  The appeal must be denied.  


ORDER

The appeal seeking a rating in excess of 10 percent for a low back disability is denied.  




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


